Title: From George Washington to Henry Laurens, 30 April 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters [Valley Forge] 30th April 1778.

The extensive ill consequences arising from a want of uniformity in discipline and manœuvres throughout the Army—have long occasioned me to wish for the establishment of a well organised inspectorship, and the concurrence of Congress in the same views has induced me to set on foot a temporary institution, which from the success that has hitherto attended it, gives me the most flattering expectations, and will I hope obtain their approbation.
Baron de Steubens length of service in the first military School in Europe, and his former rank pointed him out as a person peculiarly qualified to be at the head of this department; this appeared the least exceptionable way of introducing him into the army and one that would give him the most ready opportunity of displaying his talents—I therefore proposed to him to undertake the office of Inspector General

which he agreed to with the greatest chearfulness, and has performed the duties of it with a zeal and intelligence equal to our wishes—he has two ranks of Inspectors under him, the lowest are officers charged with the inspection of brigades, with the title of brigade-inspectors—the others superintend several of these—they have written instructions relative to their several functions—and the manœuvres which they are to practice are illustrated by a company which the Baron has taken the pains to train himself.
The Brigade-Inspectors were chosen by the Brigadier and commanding Officers of Regiments in each brigade—The Inspectors are Lt Colonels Barber of Jersey, Brooks of Massachusets—Davis of Virginia and Mr Ternant a french gentleman—the reason for employing him apart his intrinsic merit and abilities, was his possessing the french and english languages equally, which made him a necessary assistant to the Baron de Steuben—he is content to serve without rank, until after an experiment of his abilities, Congress shall determine what he is entitled to.
Upon the arrival of Lt Colonel Fleury in camp, as he was unemployed, and had exercised the office of Aid-Major in France, the Baron proposed to have him employed as an Inspector in which I readily acquiesced, as Congress had given him the rank and pay of Lieut. Colonel—there may be other foreign Officers in continental pay, idle for want of being attached to some corps, of whose services we might avail ourselves in this way—which is the only method of disposing of them, unless they could be formed into a distinct corps.
From the extraordinary fatigue and close attention required of the Officers employed in the inspectorship—I did not think it amiss to let them entertain hopes that Congress would allow some addition to the pay which they derive from their rank; and I take the liberty of recommending the measure—I would propose twenty dollars per month for the brigade-inspectors, and thirty for the inspectors, in addition to their pay in the line.
I should do injustice if I were to be longer silent with regard to the merits of the baron de Steuben, his knowledge of his profession added to the zeal which he has discovered since he began upon the functions of his office, lead me to consider him as an acquisition to the service and to recommend him to the attention of Congress—his expectations with regard to rank extend to that of Major General—his finances he ingenuously confesses will not admit of his serving without the incident emoluments—and Congress I presume from his Character and their own knowledge of him, will without difficulty gratify him in these particulars.
The Baron is sensible that our situation requires a few variations in

the duties of his office, from the general practice in Europe, and particularly that they must necessarily be more comprehensive—in which as well as in his instructions he has skilfully yielded to circumstances.
The Success which has hitherto attended the plan, enables me to request with confidence the ratification of Congress, and is I think a pledge of the establishment of a well combined general System, which insurmountable obstacles have hitherto opposed. I have the honor to be with great respect Sir Your most obedt Servt

Go: Washington

